Appeal from an order of the Children’s Court, Schenectady County. The order appealed from takes from the appellant mother the custody of seven children and vests custody in the father. The ages of the children range from three months to eleven years. The basis of the order is that the mother neglected the children. There is no proof of neglect, which is the only basis of jurisdiction of the Children’s Court to make any order respecting custody of the children in this proceeding. The record shows merely that the wife left the husband and took the children with her. It is undisputed that she gives the children good care under proper environment, and the finding of neglect is wholly without factual support. Her application for public assistance for herself and her children is certainly no proof of neglect. It suggests both interest and care. The Children’s Court therefore was without power to interfere with the mother’s custody of her own children. Order reversed, on the law and facts, and petition dismissed. Heffernan, J. P., Brewster, Deyo, Bergan and Coon, JJ., concur.